F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                        April 25, 2007
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 STA CEY W . BR ACK EN S,

               Plaintiff - Appellant,                     No. 06-3388
          v.                                              (D. Kansas)
 BEST CAB, IN C.,                                (D.C. No. 06-CV-1283-M LB)

               Defendant - Appellee.



                            OR D ER AND JUDGM ENT *


Before L UC ER O, HA RTZ, and GORSUCH, Circuit Judges.


      Stacey Brackens appeals from the district court’s order dismissing his

complaint because it is frivolous and fails to state a claim. See 28 U.S.C.

§ 1915(e)(2)(B)(i) and (ii). M r. Brackens proceeded pro se and in form a pauperis

in the district court and does so on appeal. W e affirm the district court’s

dismissal.




      *
       After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      M r. Brackens brought suit against Best Cab, Inc., in the United States

District Court for the District of Kansas, claiming that Best Cab had discriminated

against him on the basis of his race and “inflict[ed] Terror which caused

depression that brought on mental anguish.” R. Vol. I Doc. 1 at 2. As to his

racial-discrimination claim, he alleges that Best Cab’s attorney (apparently during

a prior unsuccessful suit of his against the company) told him that if he were not

representing himself the case would have settled; he interprets that statement to

say “that they would have settled if I had a w hite law yer, or even if I myself w ere

white.” Id. at 4. The allegations supporting his terror claim are similarly bizarre.

He alleges: (1) “On two occasion [sic] [the son of Best Cab’s owner] made

threats to do bodily harm to myself, once he even came to my home with another

gentleman and went to retrieved [sic] a weapon out of the back trunk of his car”

(although there is no allegation regarding what was done with that weapon); and

(2) one of Best Cab’s drivers loosened “the lugs on my wife’s van causing our

last son to be born prematurely.” Id. at 4. The sentence immediately following

these allegations, however, states that he is “not suing for those things but

because of and in light of those incidents I can show cause to fear, and based on

that fear I had no other recourse but to flee the State of Kansas.” Id.

      W e review a dismissal for frivolousness under an abuse-of-discretion

standard. See Fogle v. Pierson, 435 F.3d 1252, 1259 (10th Cir. 2006). W e

review de novo a district court’s dismissal of a complaint for failure to state a

                                          -2-
claim, accepting the allegations as true and viewing them in the light most

favorable to the plaintiff. See Tal v. Hogan, 453 F.3d 1244, 1252 (10th Cir.

2006). Because M r. Brackens filed his complaint pro se, we construe his

pleadings liberally. See Mann v. Boatwright, 477 F.3d 1140, 1148 n.4 (10th Cir.

2006).

         The district court did not abuse its discretion in finding the racial-

discrimination claim frivolous. That claim is predicated on M r. Brackens’s belief

that the statement by Best Cabs’ lawyer that the case would have settled if

M r. Brackens had a law yer meant that Best Cabs w ould have settled if

M r. Brackens were white. The district court could properly decide that

M r. B rackens’s belief was gross speculation.

         And we affirm dismissal of the infliction-of-terror claim for failure to state

a claim. M r. Brackens alleges no facts that could support such a claim.

         The district court’s order is AFFIRMED.

                                           ENTERED FOR THE COURT


                                           Harris L Hartz
                                           Circuit Judge




                                             -3-